  Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 1 of 11 PageID# 19



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 Tanisha Johnson, individually and on behalf of all others
 similarly situated;                                                                     3:20-cv-00534-MHL
                                                                       Civil Action No: ____________
                                          Plaintiff,




        -v.-
 Cavalry Portfolio Services, LLC
 Cavalry SPV I, LLC
 and John Does 1-25

                                       Defendant.


                                CLASS ACTION COMPLAINT
                                          AND
                                 DEMAND FOR JURY TRIAL


       Plaintiff Tanisha Johnson (hereinafter, “Plaintiff”), a Virginia resident, brings this Class

Action Complaint by and through her attorneys, Meridian Law, LLC against Defendants Cavalry

Portfolio Services, LLC (hereinafter “Defendant CPS”) and Defendant Cavalry SPV I, LLC

(hereinafter “Defendant Cavalry SPV”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.




                                                                                                   1
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 2 of 11 PageID# 20




                   INTRODUCTION/PRELIMINARY STATEMENT

   1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 3 of 11 PageID# 21




                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Virginia consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                            PARTIES

   7.      Plaintiff is a resident of the State of Virginia, County of Richmond City, residing at

727 Savannah Ave, Richmond, VA 23222.

   8.      Defendant Cavalry Portfolio is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 500 Summit Lake Dr. Suite 400,

Valhalla, New York 10595.

   9.      Upon information and belief, Defendant Cavalry Portfolio is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another.

   10.     Defendant Cavalry SPV is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 500 Summit Lake Dr., Suite 400,

Valhalla, New York 10595.

   11.     Upon information and belief, Defendant Cavalry SPV is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 4 of 11 PageID# 22



   12.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS
   13.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.      The Class consists of:

            a. all individuals with addresses in the State of Virginia;

            b. to whom Defendant CPS sent a collection letter attempting to collect a consumer

               debt;

            c. on behalf of Defendant Cavalry SPV;

            d. inviting the consumer to make partial payments on the full balance;

            e. without disclosing that if a payment is made with an acknowledgement of the

               debt it would restart the statute of limitations;

            f. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 5 of 11 PageID# 23



   17.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

   18.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is \whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §l692e AND 1692f.
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 6 of 11 PageID# 24



           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 7 of 11 PageID# 25




                                   FACTUAL ALLEGATIONS

   22.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.      Some time prior to August 16, 2019 an obligation was allegedly incurred to

Synchrony Bank/Lowes.

   24.      The Synchrony Bank/Lowes obligation arose out of transactions in which money,

property, insurance or services, which are the subject of the transaction, were primarily for

personal, family or household purposes.

   25.      The alleged Synchrony Bank/Lowes obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   26.      Defendant Cavalry SPV purportedly purchased the alleged debt.

   27.      Defendant Cavalry SPV, a subsequent owner of the Synchrony Bank/Lowes debt,

contracted with the Defendant CPS to collect the alleged debt.

   28.      Defendant CPS and Defendant Cavalry SPV collect and attempt to collect debts

incurred or alleged to have been incurred for personal, family or household purposes on behalf

of creditors using the United States Postal Services, telephone and internet.


                           Violation – August 16, 2019 Collection Letter

   29.      On or about August 16, 2019, Defendant CPS sent Plaintiff an initial collection letter

(the “Letter”) regarding the alleged debt owed to Defendant Cavalry SPV. See Exhibit A.
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 8 of 11 PageID# 26



   30.     The letter states in part: “The law limits how long you can be sued on a debt. Because

of the age of your debt, we cannot sue you for it, even if you make a payment or promise to

make a payment. We may report information about your account to credit reporting agencies.”

   31.     The Defendants fail to inform the consumer that making a payment with an

acknowledgement of the debt can restart the statute of limitations for a lawsuit to occur.

   32.     Under Virginia law, a payment of principal or interest with an acknowledgement of

the debt can take a case out of the operation of the statute of limitations.

   33.     The letter fails to inform the consumer of the true ramifications of starting a

payment plan, specifically under Virginia law.

   34.     The Defendants’ omission could likely lead to the Plaintiff choosing a payment

option with monthly payments and thereby unknowingly cause her to restart the statute of

limitations.

   35.     If Defendant intends to state that it is their not policy to sue even if the statute of

limitations has restarted, then the statement contained in the letter is unclear and does not make

that statement, because the statement implies that under the law, Defendant can never sue, which

is not true because under Virginia law a payment of principal or interest with an

acknowledgement of the debt can take a case out of the operation of the statute of limitations

and subsequently Defendant can sue on the debt.

   36.     As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.
 Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 9 of 11 PageID# 27




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     40.     Defendants violated said section

             a.      by omitting material information creating a false and misleading

     representation of the status of the debt in violation of §1692e(10); and

             b.      by falsely representing the character, amount or legal status of the debt in

     violation of §1692e(2)(A);

     41.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                              COUNT II
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
     §1692f et seq.

     42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     43.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
 Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 10 of 11 PageID# 28



       44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       45.     Defendants violated this section by omitting material information that gave Plaintiff

   a false understanding of the proper legal status of the debt and the ramifications of specific

   actions.

       46.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Tanisha Johnson, individually and on behalf of all others similarly

situated, demands judgment from Defendant CPS and Defendant Cavalry SPV, as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh E. Stein, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case 3:20-cv-00534-MHL Document 1 Filed 07/14/20 Page 11 of 11 PageID# 29



    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

 just and proper.


    Dated: July 14, 2020                                         Respectfully Submitted,


                                                                 /s/ Aryeh E. Stein
                                                                 Meridian Law, LLC
                                                                 By: Aryeh E. Stein, #45895
                                                                 600 Reisterstown Road
                                                                 Suite 700
                                                                 Baltimore, MD 21208
                                                                 Phone: 443-326-6011
                                                                 Fax: 410-653-9061



                                                                 STEIN SAKS, PLLC

                                                                 /s/ Raphael Deutsch
                                                                 Raphael Deutsch, Esq.
                                                                 285 Passaic Street
                                                                 Hackensack, NJ 07601
                                                                 Telephone: 201-282-6500
                                                                 Fax: 201-282-6501
                                                                 rdeutsch@steinsakslegal.com
                                                                 Lead Attorneys for Plaintiff
                                                                 Pro Hac Vice Pending
